Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The communication received on 8/25/21 has been entered.

Response to Arguments/Amendments
In light of Amendment and applicant’s arguments the claim objection and the 35 USC § 101 and 112 rejections have been withdrawn. 
Applicant's arguments have been carefully considered but they were not found persuasive.
Applicant does not offer any particular support for deficiencies of the prior art as pertaining to the pending claims 17-20 but suggests that these claims are not allowable.  It appears that while amending other claims to include the allowable subject matter, applicant overlook claim 17 (with the dependent claims), which were amended only to address the 112 rejections.
The examiner attempted to contact applicant’s representative Chirag Patel to address the issue with the Examiner Amendment.  The examiner left a detail message regarding the issue but having no response within several days, the examiner issues follows with the Final Rejection.
Claims 1, 3-7, 9-10 and 12-20 are pending.


Claim Rejections - 35 USC § 102
Claim 17 is rejected under 35 U.S.C. 102(a) as anticipated by or Imura (USPN 7949881).
Applicant did not respond to the previous rejection (see the response to arguments/amendments above) and, as a result, the rejection of claim 17 is maintained for reasons of record.

Claim Rejections - 35 USC § 103

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (USPUB 20150278498) in view of Imura (USPN 7949881) or, in alternative in view of Golic (USPN 8312291).
Applicant did not respond to the previous rejection (see the response to arguments/amendments above) and, as a result, the rejection of claims 17-18 are maintained for reasons of record.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Imura/Golic, and further in view of Whitmore (USPN 8620666).
Hong as modified teaching has been discussed above.
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (USPUB 20150278498) in view of Golic (USPN 8312291).
Applicant did not respond to the previous rejection (see the response to arguments/amendments above) and, as a result, the rejection of claim 19 is maintained for reasons of record.

Conclusion

Claims 1, 3-7, 9-10 and 12-16 overcame the art of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433